EXHIBIT 10.3
EXECUTION VERSION
REGISTRATION RIGHTS AGREEMENT
by and among
The Great Atlantic & Pacific Tea Company, Inc.,
the Guarantors Named Herein
and
Banc of America Securities LLC
Dated as of August 4, 2009

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of August 4, 2009, by and among The Great Atlantic & Pacific Tea
Company, Inc., a Maryland corporation (the “Company”), the guarantors listed on
Schedule A hereto (collectively, the “Guarantors”), and Banc of America
Securities LLC (the “Initial Purchaser”), who has agreed to purchase the
Company’s 113/8% Senior Secured Notes due 2015 (the “Notes”) fully and
unconditionally guaranteed by the Guarantors (the “Guarantees”) pursuant to the
Purchase Agreement (as defined below). The Notes and the Guarantees attached
thereto are herein collectively referred to as the “Securities.”
     This Agreement is made pursuant to the Purchase Agreement, dated July 30,
2009 (the “Purchase Agreement”), by and among the Company, the Guarantors and
the Initial Purchaser (i) for the benefit of the Initial Purchaser and (ii) for
the benefit of the holders from time to time of Transfer Restricted Securities,
including the Initial Purchaser. In order to induce the Initial Purchaser to
purchase the Securities, the Company has agreed to provide the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the obligations of the Initial Purchaser set forth in Section
5(g) of the Purchase Agreement.
     The parties hereby agree as follows:
SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:
     Additional Interest: As defined in Section 5 hereof.
     Advice: As defined in Section 6(c) hereof.
     Agreement: As defined in the preamble hereto.
     Broker-Dealer: Any broker or dealer registered under the Exchange Act.
     Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday
or a day on which banking institutions or trust companies located in the City of
New York, New York are authorized or obligated to be closed.
     Closing Date: The date of this Agreement.
     Commission: The U.S. Securities and Exchange Commission.
     Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the registrar under the Indenture of Exchange
Securities in the same aggregate principal

 



--------------------------------------------------------------------------------



 



amount as the aggregate principal amount of the Securities that were tendered by
Holders thereof pursuant to the Exchange Offer.
     Exchange Act: The Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
     Exchange Date: As defined in Section 3(a) hereto.
     Exchange Offer: The registration by the Company and the Guarantors under
the Securities Act of the Exchange Securities pursuant to a Registration
Statement pursuant to which the Company offers the Holders of all outstanding
Transfer Restricted Securities the opportunity to exchange all such outstanding
Transfer Restricted Securities held by such Holders for Exchange Securities in
an aggregate principal amount equal to the aggregate principal amount of the
Transfer Restricted Securities tendered in such exchange offer by such Holders.
     Exchange Offer Registration Statement: The Registration Statement relating
to the Exchange Offer, including the related Prospectus.
     Exchange Securities: The 113/8% Senior Secured Notes due 2015, of the same
series under the Indenture as the Securities to be issued to Holders in exchange
for Transfer Restricted Securities pursuant to this Agreement.
     FINRA: Financial Industry Regulatory Authority, Inc.
     Holders: As defined in Section 2(b) hereof.
     Indemnified Holder: As defined in Section 8(a) hereof.
     Indenture: The Indenture, dated as of August 4, 2009, by and among the
Company, the Guarantors and Wilmington Trust Company, as trustee (the
“Trustee”), pursuant to which the Securities and the Exchange Securities are to
be issued, as such Indenture is amended or supplemented from time to time in
accordance with the terms thereof.
     Initial Placement: The issuance and sale by the Company of the Securities
to the Initial Purchaser pursuant to the Purchase Agreement.
     Initial Purchaser: As defined in the preamble hereto.
     Interest Payment Date: As defined in the Indenture and the Securities.
     Person: An individual, partnership, corporation, limited liability company,
trust or unincorporated organization, or a government or agency or political
subdivision thereof or other similar entity.
     Prospectus: The prospectus included in a Registration Statement, as amended
or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

-2-



--------------------------------------------------------------------------------



 



     Registration Default: As defined in Section 5 hereof.
     Registration Statement: Any registration statement of the Company and the
Guarantors relating to (a) an offering of Exchange Securities pursuant to an
Exchange Offer or (b) the registration for resale of Transfer Restricted
Securities pursuant to the Shelf Registration Statement, which is filed pursuant
to the provisions of this Agreement, in each case, including the Prospectus
included therein, all amendments and supplements thereto (including
post-effective amendments) and all exhibits and material incorporated by
reference therein.
     Securities: As defined in the preamble hereto.
     Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
     Shelf Filing Deadline: As defined in Section 4(a) hereof.
     Shelf Registration Statement: As defined in Section 4(a) hereof.
     Transfer Restricted Securities: Each Security, until the earliest to occur
of (a) the date on which such Security is exchanged in the Exchange Offer for an
Exchange Security entitled to be resold to the public by the holder thereof
without complying with the prospectus delivery requirements of the Securities
Act, (b) the date on which such Security has been effectively registered under
the Securities Act and disposed of in accordance with a Shelf Registration
Statement and (c) the date on which such Security ceases to be outstanding.
     Trust Indenture Act: The Trust Indenture Act of 1939, as amended, and the
rules and regulations promulgated thereunder.
     Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.
SECTION 2. Securities Subject to this Agreement.
     (a) Transfer Restricted Securities. The securities entitled to the benefits
of this Agreement are the Transfer Restricted Securities.
     (b) Holders of Transfer Restricted Securities. A Person is deemed to be a
holder of Transfer Restricted Securities (each, a “Holder”) whenever such Person
owns Transfer Restricted Securities.
SECTION 3. Registered Exchange Offer.
     (a) Unless the Exchange Offer shall not be permissible under applicable law
or Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), or there are less than $26,000,000 of Transfer Restricted
Securities outstanding, each of the Company and the Guarantors shall use its
commercially reasonable efforts to (i) cause to be filed with the Commission a
Registration Statement

-3-



--------------------------------------------------------------------------------



 



under the Securities Act relating to the Exchange Securities and the Exchange
Offer, (ii) cause such Registration Statement to become effective, (iii) in
connection with the foregoing, file (A) all pre-effective amendments to such
Registration Statement as may be necessary in order to cause such Registration
Statement to become effective, (B) if applicable, a post-effective amendment to
such Registration Statement pursuant to Rule 430B under the Securities Act and
(C) cause all necessary filings in connection with the registration and
qualification of the Exchange Securities to be made under the state securities
or blue sky laws of such jurisdictions as are necessary to permit Consummation
of the Exchange Offer, and (iv) upon the effectiveness of such Registration
Statement, commence the Exchange Offer. Each of the Company and the Guarantors
shall use its commercially reasonable efforts to Consummate the Exchange Offer
not later than 730 days following the Closing Date (or if such 730th day is not
a Business Day, the next succeeding Business Day) (the “Exchange Date”). The
Exchange Offer, if required pursuant to this Section 3(a), shall be on the
appropriate form permitting registration of the Exchange Securities to be
offered in exchange for the Transfer Restricted Securities and to permit resales
of Transfer Restricted Securities held by Broker-Dealers as contemplated by
Section 3(c) hereof.
     (b) If an Exchange Offer Registration Statement is required to be filed and
declared effective pursuant to Section 3(a) above, the Company and the
Guarantors shall cause the Exchange Offer Registration Statement to be effective
continuously and shall keep the Exchange Offer open for a period of not less
than the minimum period required under applicable federal and state securities
laws to Consummate the Exchange Offer; provided, however, that in no event shall
such period be less than 20 Business Days after the date notice of the Exchange
Offer is mailed to the Holders. The Company shall cause the Exchange Offer to
comply with all applicable federal and state securities laws. No securities
other than the Exchange Securities shall be included in the Exchange Offer
Registration Statement.
     (c) The Company shall indicate in a “Plan of Distribution” section
contained in the Prospectus forming a part of the Exchange Offer Registration
Statement that any Broker-Dealer who holds Transfer Restricted Securities and
that were acquired for its own account as a result of market-making activities
or other trading activities (other than Transfer Restricted Securities acquired
directly from the Company), may exchange the Securities pursuant to the Exchange
Offer; however, such Broker-Dealer may be deemed to be an “underwriter” within
the meaning of the Securities Act and must, therefore, deliver a prospectus
meeting the requirements of the Securities Act in connection with any resales of
the Exchange Securities received by such Broker-Dealer in the Exchange Offer,
which prospectus delivery requirement may be satisfied by the delivery by such
Broker-Dealer of the Prospectus contained in the Exchange Offer Registration
Statement. Such “Plan of Distribution” section shall also contain all other
information with respect to such resales by Broker-Dealers that the Commission
may require in order to permit such resales pursuant thereto, but such “Plan of
Distribution” shall not name any such Broker-Dealer or disclose the amount of
Securities held by any such Broker-Dealer except to the extent required by the
Commission.

-4-



--------------------------------------------------------------------------------



 



     Each of the Company and the Guarantors shall use its commercially
reasonable efforts to keep the Exchange Offer Registration Statement
continuously effective, supplemented and amended as required by the provisions
of Section 6(c) hereof to the extent necessary to ensure that it is available
for resales of Securities acquired by Broker-Dealers for their own accounts as a
result of market-making activities or other trading activities, and to ensure
that it conforms with the requirements of this Agreement, the Securities Act and
the policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities.
     The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.
SECTION 4. Shelf Registration.
     (a) Shelf Registration. If (i) the Company and the Guarantors are not
required to file the Exchange Offer Registration Statement or to consummate the
Exchange Offer solely because the Exchange Offer is not permitted by applicable
law or Commission policy (after the procedures set forth in Section 6(a) hereof
have been complied with), (ii) for any reason the Exchange Offer is not
Consummated by the Exchange Date, or (iii) prior to the Exchange Date: (A) with
respect to any Holder of Transfer Restricted Securities such Holder notifies the
Company that (i) such Holder is prohibited by applicable law or Commission
policy from participating in the Exchange Offer, (ii) such Holder may not resell
the Exchange Securities acquired by it in the Exchange Offer to the public
without delivering a prospectus (other than due solely to the status of such
Holder as an affiliate of the Company within the meaning of the Securities Act)
and that the Prospectus contained in the Exchange Offer Registration Statement
is not appropriate or available for such resales by such Holder, or (iii) such
Holder is a Broker-Dealer and holds Transfer Restricted Securities acquired
directly from the Company or one of its affiliates or (B) the Initial Purchaser
notifies the Company it will not receive freely tradable Exchange Securities in
exchange for Transfer Restricted Securities constituting any portion of the
Initial Purchaser’s unsold allotment, then the Company and the Guarantors shall:
     (x) cause to be filed a shelf registration statement pursuant to Rule 415
under the Securities Act, which may be an amendment to the Exchange Offer
Registration Statement (in either event, the “Shelf Registration Statement”) on
or prior to the later to occur of (i) the 90th day after the date such
obligation arises (or if such 90th day is not a Business Day, the next
succeeding Business Day) and (ii) the 730th day after the Closing Date (or if
such 730th day is not a Business Day, the next succeeding Business Day) (such
date being the “Shelf Filing Deadline”), which Shelf Registration Statement
shall provide for resales of all

-5-



--------------------------------------------------------------------------------



 



Transfer Restricted Securities the Holders of which shall have provided the
information required pursuant to Section 4(b) hereof; and
     (y) use their commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission on or before
the 90th day after the Shelf Filing Deadline (or if such 90th day is not a
Business Day, the next succeeding Business Day).
     Each of the Company and the Guarantors shall use its commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective, supplemented and amended as required by the provisions of Sections
6(b) and (c) hereof to the extent necessary to ensure that it is available for
resales of Transfer Restricted Securities by the Holders of such Securities
entitled to the benefit of this Section 4(a), and to ensure that it conforms
with the requirements of this Agreement, the Securities Act and the policies,
rules and regulations of the Commission as announced from time to time, for a
period of at least two years following the effective date of such Shelf
Registration Statement (or shorter period that will terminate when all the
Securities covered by such Shelf Registration Statement have been sold pursuant
to such Shelf Registration Statement).
     (b) Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement. No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 20 Business Days after receipt of a request
therefor, such information as the Company may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein. Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading.
SECTION 5. Additional Interest.
     If either (i) the Exchange Offer has not been Consummated by the Exchange
Date, (ii) any Shelf Registration Statement, if required hereby, has not been
declared effective by the Commission in accordance with the requirements of
Section 4(a) or (iii) any Registration Statement required by this Agreement has
been declared effective but shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded immediately by a
post-effective amendment to such Registration Statement that cures such failure
and that is itself immediately declared or automatically becomes effective (each
such event referred to in clauses (i) through (iii), a “Registration Default”),
the Company hereby agrees that the interest rate borne by the Transfer
Restricted Securities shall be increased by 0.25% per annum during the 90-day
period immediately following the occurrence of any Registration Default and
shall increase by 0.25% per annum at the end of each subsequent 90-day period
(such increase, “Additional Interest”), but in no event shall such increase
exceed 1.00% per annum. Following the earliest of (x) the cure of all
Registration Defaults relating to the particular Transfer Restricted Securities
and (y) the date on which such Transfer Restricted Securities cease to be
Transfer Restricted

-6-



--------------------------------------------------------------------------------



 



Securities, the interest rate borne by the relevant Transfer Restricted
Securities will be reduced to the original interest rate borne by such Transfer
Restricted Securities; provided, however, that, if after any such reduction in
interest rate, a different Registration Default occurs, the interest rate borne
by the relevant Transfer Restricted Securities shall again be increased pursuant
to the foregoing provisions.
     Notwithstanding the foregoing, (i) the amount of Additional Interest
payable shall not increase because more than one Registration Default has
occurred and is pending and (ii) a Holder of Transfer Restricted Securities that
is not entitled to the benefits of the Shelf Registration Statement (because,
e.g., such Holder has not elected to include information or has not timely
delivered such information to the Company pursuant to Section 4(b) hereof) shall
not be entitled to Additional Interest with respect to a Registration Default
that pertains to the Shelf Registration Statement.
     All obligations of the Company and the Guarantors set forth in the first
paragraph of this Section 5 that are outstanding with respect to any Transfer
Restricted Security at the time such security ceases to be a Transfer Restricted
Security shall survive until such time as all such obligations with respect to
such security shall have been satisfied in full.
SECTION 6. Registration Procedures.
     (a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, if required pursuant to Section 3(a) hereof, the Company and the
Guarantors shall comply with all of the provisions of Section 6(c) hereof, shall
use their commercially reasonable efforts to effect such exchange to permit the
sale of Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof, and shall comply with all of
the following provisions:
     (i) If in the reasonable opinion of counsel to the Company, there is a
question as to whether the Exchange Offer is permitted by applicable law, the
Company and the Guarantors hereby agree to seek a favorable decision from the
Commission allowing the Company and the Guarantors to Consummate an Exchange
Offer for such Securities. The Company and the Guarantors hereby agree to pursue
the issuance of such a decision to the Commission staff level but shall not be
required to take commercially unreasonable action to effect a change of
Commission policy. The Company and the Guarantors hereby agree, however, to
(A) participate in telephonic conferences with the Commission, (B) deliver to
the Commission staff an analysis prepared by counsel to the Company setting
forth the legal bases, if any, upon which such counsel has concluded that such
an Exchange Offer should be permitted and (C) diligently pursue a favorable
resolution by the Commission staff of such submission.
     (ii) As a condition to its participation in the Exchange Offer pursuant to
the terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of

-7-



--------------------------------------------------------------------------------



 



transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company or any Guarantor, (B) it
is not engaged in, and does not intend to engage in, and has no arrangement or
understanding with any Person to participate in, a distribution of the Exchange
Securities to be issued in the Exchange Offer and (C) it is acquiring the
Exchange Securities in its ordinary course of business. In addition, all such
Holders of Transfer Restricted Securities shall otherwise cooperate in the
Company’s preparations for the Exchange Offer. Each Holder hereby acknowledges
and agrees that any Broker-Dealer and any such Holder using the Exchange Offer
to participate in a distribution of the securities to be acquired in the
Exchange Offer (1) could not under Commission policy as in effect on the date of
this Agreement rely on the position of the Commission enunciated in Morgan
Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters (which
may include any no-action letter obtained pursuant to clause (i) above), and
(2) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with a secondary resale transaction and that
such a secondary resale transaction should be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508, as applicable, of Regulation S-K if the resales are
of Exchange Securities obtained by such Holder in exchange for the Securities
acquired by such Holder directly from the Company.
     (b) Shelf Registration Statement. If required pursuant to Section 4, in
connection with the Shelf Registration Statement, each of the Company and the
Guarantors shall comply with all the provisions of Section 6(c) hereof and shall
use its commercially reasonable efforts to effect such registration to permit
the sale of the Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof, and pursuant thereto the
Company and the Guarantors will as expeditiously as is commercially reasonable
prepare and file with the Commission a Registration Statement relating to the
registration on any appropriate form under the Securities Act, which form shall
be available for the sale of the Transfer Restricted Securities in accordance
with the intended method or methods of distribution thereof.
     (c) General Provisions. In connection with any Registration Statement and
any Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Securities (including, without limitation, any Registration
Statement and the related Prospectus required to permit resales of Securities by
Broker-Dealers), the Company and the Guarantors shall:
     (i) use their commercially reasonable efforts to keep such Registration
Statement continuously effective during the period required by this Agreement
and provide all requisite financial statements (including, if required by the
Securities Act or any regulation thereunder, financial statements of the
Guarantors for the period specified in Section 3 or 4 hereof, as applicable);
upon the

-8-



--------------------------------------------------------------------------------



 



occurrence of any event that would cause any such Registration Statement or the
Prospectus contained therein (A) to contain a material misstatement or omission
or (B) not to be effective and usable for resale of Transfer Restricted
Securities during the period required by this Agreement, the Company shall file
promptly an appropriate amendment to such Registration Statement, in the case of
clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), use their commercially reasonable efforts to cause
such amendment to be declared effective and such Registration Statement and the
related Prospectus to become usable for their intended purpose(s) as soon as
practicable thereafter;
     (ii) prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep the Registration Statement effective for the applicable period
set forth in Section 3 or 4 hereof, as applicable, or such shorter period as
will terminate when all Transfer Restricted Securities covered by such
Registration Statement have been sold; cause the Prospectus to be supplemented
by any required Prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424 under the Securities Act, and to comply fully with the
applicable provisions of Rules 424, 430A and 430B under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in such Registration Statement
or supplement to the Prospectus;
     (iii) advise the underwriter(s), if any, and selling Holders promptly and,
if requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue

-9-



--------------------------------------------------------------------------------



 



sky laws, each of the Company and the Guarantors shall use its commercially
reasonable efforts to obtain the withdrawal or lifting of such order at the
earliest practicable time;
     (iv) furnish without charge to the Initial Purchaser (to the extent it is a
selling Holder and has requested such copies), each selling Holder named in any
Registration Statement that has requested such copies, and each of the
underwriter(s), if any, before filing with the Commission, copies of any
Registration Statement or any Prospectus included therein or any amendments or
supplements to any such Registration Statement or Prospectus (including all
documents incorporated by reference after the initial filing of such
Registration Statement), which documents will be subject to the review and
comment of such requesting Holders and underwriter(s) in connection with such
sale, if any, for a period of at least five Business Days, and the Company will
not file any such Registration Statement or Prospectus or any amendment or
supplement to any such Registration Statement or Prospectus (including all such
documents incorporated by reference) to which the Initial Purchaser of Transfer
Restricted Securities covered by such Registration Statement, if applicable, or
the underwriter(s), if any, shall reasonably object in writing within five
Business Days after the receipt thereof (such objection to be deemed timely made
upon confirmation of telecopy transmission within such period). The objection of
the Initial Purchaser or underwriter, if any, shall be deemed to be reasonable
if such Registration Statement, amendment, Prospectus or supplement, as
applicable, as proposed to be filed, contains a material misstatement or
omission;
     (v) to the extent practicable, promptly prior to the filing of any document
that is to be incorporated by reference into a Registration Statement or
Prospectus, provide copies of such document to the Initial Purchaser, each
selling Holder named in any Registration Statement that has requested such
documents, and to the underwriter(s), if any, make the Company’s and the
Guarantors’ representatives available for discussion of such document and other
customary due diligence matters, subject to customary confidentiality
agreements, and include such information in such document prior to the filing
thereof as such selling Holders or underwriter(s), if any, reasonably may
request;
     (vi) make available, subject to customary confidentiality agreements, at
reasonable times for inspection by the Initial Purchaser, the managing
underwriter(s), if any, participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by the Initial
Purchaser or any of the underwriter(s), all financial and other records,
pertinent corporate documents and properties of each of the Company and the
Guarantors and cause the Company’s and the Guarantors’ officers, directors and
employees to supply all information, in each case as shall be reasonably
necessary to enable any such Holder, underwriter, attorney or accountant to
exercise any applicable responsibilities in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof and prior to its

-10-



--------------------------------------------------------------------------------



 



effectiveness and to participate in meetings with investors to the extent
reasonably requested by the managing underwriter(s), if any;
     (vii) if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;
     (viii) cause the Transfer Restricted Securities covered by the Registration
Statement to be rated with the appropriate rating agencies, if so requested by
the Holders of a majority in aggregate principal amount of Securities covered
thereby or the underwriter(s), if any;
     (ix) furnish to the Initial Purchaser, each selling Holder and each of the
underwriter(s), if any, without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including financial statements and schedules, all documents incorporated by
reference therein and all exhibits (including exhibits incorporated therein by
reference);
     (x) deliver to each selling Holder and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; each of the Company and the Guarantors hereby consents to the use
of the Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto;
     (xi) enter into such agreements (including an underwriting agreement), and
make such representations and warranties, and take all such other commercially
reasonable actions in connection therewith in order to expedite or facilitate
the disposition of the Transfer Restricted Securities pursuant to any Shelf
Registration Statement contemplated by this Agreement, all to such extent as may
be reasonably requested by the Initial Purchaser or by any Holder of Transfer
Restricted Securities or underwriter in connection with any sale or resale
pursuant to any Shelf Registration Statement contemplated by this Agreement; and
whether or not an underwriting agreement is entered into and whether or not

-11-



--------------------------------------------------------------------------------



 



the registration is an Underwritten Registration, each of the Company and the
Guarantors shall:
     (A) furnish to each selling Holder (including the Initial Purchaser, if
applicable) and each underwriter, if any, in such substance and scope as they
may reasonably request and as are customarily made by issuers to underwriters in
primary underwritten offerings, upon the date of the effectiveness of the Shelf
Registration Statement:
     (1) a certificate, dated the date of effectiveness of the Shelf
Registration Statement executed by (y) in the case of the Company, the Chairman
of the Board, Chief Executive Officer or President and the Chief Financial
Officer or Chief Accounting Officer and (z) in the case of the Guarantors, the
President or any Vice President, in each case, confirming, as of the date
thereof, the matters set forth in paragraphs (ii), (iii) and (iv) of Section
5(e) of the Purchase Agreement and such other matters as such parties may
reasonably request;
     (2) if requested by a majority of the Selling Holders, an opinion, dated
the of effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Company and the Guarantors, covering the matters set forth in
the opinion delivered pursuant to Section 5(c) of the Purchase Agreement and
such other matters customarily covered in opinions requested in similar
situations, and in any event including a statement to the effect that such
counsel has participated in conferences with officers and other representatives
of the Company and the Guarantors, representatives of the independent public
accountants for the Company and the Guarantors, representatives of the
underwriter(s), if any, and counsel to the underwriter(s), if any, in connection
with the preparation of such Registration Statement and the related Prospectus
and have considered the matters required to be stated therein and the statements
contained therein, although such counsel has not independently verified the
accuracy, completeness or fairness of such statements; and that such counsel
advises that, on the basis of the foregoing, no facts came to such counsel’s
attention that caused such counsel to believe that the applicable Shelf
Registration Statement, at the time such Registration Statement or any
post-effective amendment thereto became effective, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or that the
Prospectus contained in such Shelf Registration Statement as of its date
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements

-12-



--------------------------------------------------------------------------------



 



therein not misleading. Without limiting the foregoing, such counsel may state
further that such counsel assumes no responsibility for, and has not
independently verified, the accuracy, completeness or fairness of the financial
statements, notes and schedules and other financial data included in any Shelf
Registration Statement contemplated by this Agreement or the related Prospectus,
and such opinion may be further subject to assumptions and qualifications
substantially similar to those set forth in the opinions delivered pursuant to
Section 5(c) of the Purchase Agreement; and
     (3) a customary comfort letter, dated the date of effectiveness of the
Shelf Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 5(a) of the Purchase Agreement,
without exception;
     (B) set forth in full or incorporate by reference in the underwriting
agreement, if any, the indemnification provisions and procedures of Section 8
hereof with respect to all parties to be indemnified pursuant to said Section;
and
     (C) deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with Section 6(c)(xi)(A) hereof
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by the Company or any of the Guarantors pursuant to
this Section 6(c)(xi), if any.
If at any time the representations and warranties of the Company and the
Guarantors contemplated in Section 6(c)(xi)(A)(1) hereof cease to be true and
correct, the Company or the Guarantors shall so advise the Initial Purchaser and
the underwriter(s), if any, and each selling Holder promptly and, if requested
by such Persons, shall confirm such advice in writing;
     (xii) prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders, the underwriter(s), if any, and their
respective counsel in connection with the registration and qualification of the
Transfer Restricted Securities under the state securities or blue sky laws of
such jurisdictions as the selling Holders or underwriter(s), if any, may request
and do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the Shelf Registration Statement; provided, however, that none of the Company
or the

-13-



--------------------------------------------------------------------------------



 



Guarantors shall be required to register or qualify as a foreign corporation
where it is not then so qualified or to take any action that would subject it to
the service of process in suits or to taxation, other than as to matters and
transactions relating to the Registration Statement, in any jurisdiction where
it is not then so subject;
     (xiii) issue, upon the request of any Holder of the Securities covered by
the Shelf Registration Statement, Exchange Securities having an aggregate
principal amount equal to the aggregate principal amount of the Securities
surrendered to the Company by such Holder in exchange therefor or being sold by
such Holder; such Exchange Securities to be registered in the name of such
Holder or in the name of the purchaser(s) of such Securities, as the case may
be; in return, the Securities held by such Holder shall be surrendered to the
Company for cancellation;
     (xvi) subject to the terms of the Indenture, cooperate with the selling
Holders and the underwriter(s), if any, to facilitate the timely preparation and
delivery of certificates representing Transfer Restricted Securities to be sold
and not bearing any restrictive legends; and enable such Transfer Restricted
Securities to be in such denominations and registered in such names as the
Holders or the underwriter(s), if any, may request at least two Business Days
prior to any sale of Transfer Restricted Securities made by such Holders or
underwriter(s);
     (xv) use its commercially reasonable efforts to cause the Transfer
Restricted Securities covered by the Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriter(s), if any,
to consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xii) hereof;
     (xvi) if any fact or event contemplated by Section 6(c)(iii)(D) hereof
shall exist or have occurred, prepare a supplement or post-effective amendment
to the Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein not misleading;
     (xvii) provide a CUSIP number for all Securities not later than the
effective date of the Registration Statement covering such Securities and
provide the Trustee under the Indenture with printed certificates for such
Securities which are in a form eligible for deposit with The Depository Trust
Company and take all other action necessary to ensure that all such Securities
are eligible for deposit with The Depository Trust Company;
     (xviii) cooperate and assist in any filings required to be made with the
FINRA and in the performance of any due diligence investigation by any

-14-



--------------------------------------------------------------------------------



 



underwriter (including any “qualified independent underwriter”) that is required
to be retained in accordance with the rules and regulations of the FINRA;
     (xix) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Securities Act (which
need not be audited) for the twelve-month period (A) commencing at the end of
any fiscal quarter in which Transfer Restricted Securities are sold to
underwriters in a firm commitment or best efforts Underwritten Offering or
(B) if not sold to underwriters in such an offering, beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of the Registration Statement;
     (xx) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute, and to use its commercially reasonable efforts to
cause the Trustee to execute, all documents that may be required to effect such
changes and all other forms and documents required to be filed with the
Commission to enable such Indenture to be so qualified in a timely manner;
     (xxi) cause all Securities covered by the Registration Statement to be
listed on each securities exchange or automated quotation system on which
similar securities issued by the Company are then listed if requested by the
Holders of a majority in aggregate principal amount of Securities or the
managing underwriter(s), if any; and
     (xxii) provide promptly to each Holder upon request each document filed
with the Commission pursuant to the requirements of Section 13 and Section 15 of
the Exchange Act.
     Each Holder agrees by acquisition of a Transfer Restricted Security that,
upon receipt of any notice from the Company of the existence of any fact of the
kind described in Section 6(c)(iii)(D) hereof, such Holder will forthwith
discontinue disposition of Transfer Restricted Securities pursuant to the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof,
or until it is advised in writing (the “Advice”) by the Company that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Company shall give any

-15-



--------------------------------------------------------------------------------



 



such notice, the time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to Section 6(c)(iii)(D) hereof to and including
the date when each selling Holder covered by such Registration Statement shall
have received the copies of the supplemented or amended Prospectus contemplated
by Section 6(c)(xvi) hereof or shall have received the Advice; provided,
however, that no such extension shall be taken into account in determining
whether Additional Interest is due pursuant to Section 5 hereof or the amount of
such Additional Interest, it being agreed that the Company’s option to suspend
use of a Registration Statement pursuant to this paragraph shall be treated as a
Registration Default for purposes of Section 5 hereof.
SECTION 7. Registration Expenses.
     (a) All expenses incident to the Company’s and the Guarantors’ performance
of or compliance with this Agreement will be borne by the Company and the
Guarantors, jointly and severally, regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by the Initial Purchaser or
Holder with the FINRA (and, if applicable, the fees and expenses of any
“qualified independent underwriter,” and one counsel to such person that may be
required by the rules and regulations of the FINRA)); (ii) all fees and expenses
of compliance with federal securities and state securities or blue sky laws;
(iii) all expenses of printing (including printing certificates for the Exchange
Securities to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company, the Guarantors and, subject to Section 7(b) hereof,
one counsel to the Holders of Transfer Restricted Securities; (v) all
application and filing fees in connection with listing the Exchange Securities
on a securities exchange or automated quotation system pursuant to the
requirements thereof, if required to so list; and (vi) all fees and
disbursements of independent certified public accountants of the Company and the
Guarantors (including the expenses of any special audit and comfort letters
required by or incident to such performance).
     Each of the Company and the Guarantors will, in any event, bear its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expenses
of any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.
     (b) In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf Registration Statement), the Company and the Guarantors,
jointly and severally, will reimburse the Initial Purchaser and the Holders of
Transfer Restricted Securities being tendered in the Exchange Offer and/or
resold pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Fried, Frank, Harris, Shriver & Jacobson LLP or

-16-



--------------------------------------------------------------------------------



 



such other counsel as may be chosen by the Holders of a majority in principal
amount of the Transfer Restricted Securities for whose benefit such Registration
Statement is being prepared.
SECTION 8. Indemnification.
     (a) The Company and the Guarantors, jointly and severally, agree to
indemnify and hold harmless (i) each Holder and (ii) each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Company by any of the
Holders expressly for use therein. This indemnity agreement shall be in addition
to any liability that the Company or any of the Guarantors may otherwise have.
     In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder shall promptly notify the
Company and the Guarantors in writing; provided, however, that the failure to
give such notice shall not relieve any of the Company or the Guarantors of its
obligations pursuant to this Agreement unless the Company or the Guarantors are
materially prejudiced by such failure to give notice. Such Indemnified Holder
shall have the right to employ its own counsel in any such action and the fees
and expenses of such counsel shall be paid, as incurred, by the Company and the
Guarantors (regardless of whether it is ultimately determined that an
Indemnified Holder is not entitled to indemnification hereunder). The Company
and the Guarantors shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable

-17-



--------------------------------------------------------------------------------



 



for the reasonable fees and expenses of more than one separate firm of attorneys
(in addition to any local counsel) at any time for such Indemnified Holders,
which firm shall be designated by the Holders. The Company and the Guarantors
shall be liable for any settlement of any such action or proceeding effected
with the Company’s and the Guarantors’ prior written consent, which consent
shall not be withheld unreasonably, and each of the Company and the Guarantors
agrees to indemnify and hold harmless any Indemnified Holder from and against
any loss, claim, damage, liability or expense by reason of any settlement of any
action effected with the written consent of the Company and the Guarantors. The
Company and the Guarantors shall not, without the prior written consent of each
Indemnified Holder, settle or compromise or consent to the entry of judgment in
or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought hereunder (whether or not any Indemnified Holder is a party thereto),
unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Holder from all liability arising out
of such action, claim, litigation or proceeding.
     (b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company, the Guarantors and their
respective directors, officers of the Company and the Guarantors who sign a
Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company
or any of the Guarantors, and the respective officers, directors, partners,
employees, representatives and agents of each such Person, to the same extent as
the foregoing indemnity from the Company and the Guarantors to each of the
Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement. In case any action or
proceeding shall be brought against the Company, the Guarantors or their
respective directors or officers or any such controlling person in respect of
which indemnity may be sought against a Holder of Transfer Restricted
Securities, such Holder shall have the rights and duties given the Company and
the Guarantors, and the Company, the Guarantors, their respective directors and
officers and such controlling person shall have the rights and duties given to
each Holder by the preceding paragraph.
     (c) If the indemnification provided for in this Section 8 is unavailable to
an indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, and the Holders, on the other hand,
from the Initial Placement (which in the case of the Company and the Guarantors
shall be deemed to be equal to the total gross proceeds to the Company and the
Guarantors from the Initial Placement), the amount of Additional Interest which
did not become payable as a result of the filing of the Registration Statement
resulting in

-18-



--------------------------------------------------------------------------------



 



such losses, claims, damages, liabilities, judgments actions or expenses, and
such Registration Statement, or if such allocation is not permitted by
applicable law, the relative fault of the Company and the Guarantors, on the one
hand, and the Holders, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault of the Company on the one hand and of the Indemnified Holder on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or any
of the Guarantors, on the one hand, or the Indemnified Holders, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, liabilities and
expenses referred to above shall be deemed to include, subject to the
limitations set forth in the second paragraph of Section 8(a) hereof, any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.
     The Company, the Guarantors and each Holder of Transfer Restricted
Securities agree that it would not be just and equitable if contribution
pursuant to this Section 8(c) were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, none of the Holders (and its related Indemnified
Holders) shall be required to contribute, in the aggregate, any amount in excess
of the amount by which the total price at which the Securities or Exchange
Securities sold by such Holder exceeds the amount of any damages which such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute pursuant to
this Section 8(c) are several in proportion to the respective principal amount
of Securities held by each of the Holders hereunder and not joint.
SECTION 9. Rule 144A.
     Each of the Company and the Guarantors hereby agrees with each Holder, for
so long as any Transfer Restricted Securities remain outstanding, to make
available to any Holder or beneficial owner of Transfer Restricted Securities in
connection with any sale thereof and any prospective purchaser of such Transfer
Restricted Securities from such Holder or beneficial

-19-



--------------------------------------------------------------------------------



 



owner, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales of such Transfer Restricted Securities pursuant to
Rule 144A under the Securities Act.
SECTION 10. Participation in Underwritten Registrations.
     No Holder may participate in any Underwritten Registration hereunder unless
such Holder (a) agrees to sell such Holder’s Transfer Restricted Securities on
the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.
SECTION 11. Selection of Underwriters.
     The Holders of Transfer Restricted Securities covered by the Shelf
Registration Statement who desire to do so may sell such Transfer Restricted
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment banker(s) and managing underwriter(s) that will administer such
offering will be selected by the Holders of a majority in aggregate principal
amount of the Transfer Restricted Securities included in such offering;
provided, however, that such investment banker(s) and managing underwriter(s)
must be reasonably satisfactory to the Company.
SECTION 12. Miscellaneous.
     (a) Remedies. Each of the Company and the Guarantors hereby agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agree to
waive the defense in any action for specific performance that a remedy at law
would be adequate.
     (b) No Inconsistent Agreements. Each of the Company and the Guarantors will
not on or after the date of this Agreement enter into any agreement with respect
to its securities that conflicts with the provisions hereof. Neither the Company
nor any of the Guarantors has previously entered into any agreement granting any
registration rights with respect to its securities to any Person pursuant to
which any such Person would have the right to include any securities in any
Registration Statement to be filed with the Commission as required under this
Agreement. The rights granted to the Holders hereunder do not in any way
conflict with the rights granted to the holders of the Company’s or any of the
Guarantors’ securities under any agreement in effect on the date hereof.
     (c) Adjustments Affecting the Securities. The Company will not effect any
change, or permit any change to occur, with respect to the terms of the
Securities that would materially and adversely affect the ability of the Holders
to Consummate any Exchange Offer.
     (d) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the

-20-



--------------------------------------------------------------------------------



 



provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Company or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect directly or indirectly the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly or indirectly affects the rights of the Initial
Purchaser hereunder, the Company shall obtain the written consent of the Initial
Purchaser with respect to which such amendment, qualification, supplement,
waiver, consent or departure is to be effective.
     (e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:
     (i) if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and
     (ii) if to the Company:
The Great Atlantic & Pacific Tea Company
2 Paragon Drive
Montvale, New Jersey 07645
Facsimile: (201) 571-8715
Attention: Brenda M. Galgano, Senior Vice President and
Chief Financial Officer
     with a copy to:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Facsimile: (212) 872-1002
Attention: Patrick J. Dooley and Jeffrey L. Kochian
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when

-21-



--------------------------------------------------------------------------------



 



receipt acknowledged, if telecopied; and on the next Business Day, if timely
delivered to an air courier guaranteeing overnight delivery.
     Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
     (f) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties,
including, without limitation, and without the need for an express assignment,
subsequent Holders of Transfer Restricted Securities; provided, however, that
this Agreement shall not inure to the benefit of or be binding upon a successor
or assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.
     (j) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
     (k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
[signature page follows]

-22-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            THE GREAT ATLANTIC & PACIFIC TEA COMPANY
      By:   /s/ Christopher McGarry         Name:   Christopher McGarry      
Title:   Vice President and Assistant Secretary       ONPOINT, INC. (F/K/A
HAMILTON PROPERTY I, INC.)
NORTH JERSEY PROPERTIES, INC. VI
AAL REALTY CORP.
ADBRETT CORP.
BERGEN STREET PATHMARK, INC.
BRIDGE STUART INC.
EAST BRUNSWICK STUART LLC
LANCASTER PIKE STUART, LLC
MACDADE BOULEVARD STUART, LLC
PLAINBRIDGE LLC
SUPERMARKETS OIL COMPANY, INC.
UPPER DARBY STUART, LLC
BEST CELLARS, INC.
BEST CELLARS MASSACHUSETTS, INC.
BEST CELLARS VA INC.
GRAPE FINDS LICENSING CORP.
GRAPE FINDS AT DUPONT, INC.
BEST CELLARS DC INC.
BEST CELLARS LICENSING CORP.
      By   /s/ Christopher McGarry         Name:   Christopher McGarry       
Title:   President        COMPASS FOODS, INC.
FOOD BASICS, INC.
HOPELAWN PROPERTY I, INC.
KOHL’S FOOD STORES, INC.
THE SOUTH DAKOTA GREAT ATLANTIC & PACIFIC
   TEA COMPANY, INC.
KWIK SAVE INC.
MONTVALE HOLDINGS, INC.
   

-23-



--------------------------------------------------------------------------------



 



            SUPER FRESH FOOD MARKETS, INC.
SUPER FRESH FOOD MARKETS OF MARYLAND, INC.
SUPER FRESH / SAVE — A — CENTER, INC.
SUPER MARKET SERVICE CORP.
SUPER PLUS FOOD WAREHOUSE, INC.
SUPERMARKET DISTRIBUTION SERVICES, INC.
2008 BROADWAY, INC.
BEV, LTD.
FARMER JACK’S OF OHIO, INC.
SHOPWELL, INC. (DBA FOOD EMPORIUM)
CLAY-PARK REALTY CO., INC.
AMSTERDAM TRUCKING CORPORATION (F/K/A DAITCH
CRYSTAL DAIRIES, INC.)
DELAWARE COUNTY DAIRIES, INC.
GRAMATAN FOODTOWN CORP.
SHOPWELL, INC. (ORG IN CONN)
SHOPWELL, INC. (ORG IN MASS)
SHOPWELL, INC. (NEW JERSEY)
THE FOOD EMPORIUM, INC. (CONN)
THE FOOD EMPORIUM, INC. (DELAWARE)
THE FOOD EMPORIUM, INC. (NJ)
TRADEWELL FOODS OF CONN., INC.
APW SUPERMARKET CORPORATION
APW SUPERMARKETS, INC.
WALDBAUM, INC. (DBA WALDBAUM, INC. AND
   FOOD MART)
LBRO REALTY, INC.
MCLEAN AVENUE PLAZA CORP.
SPRING LANE PRODUCE CORP.
THE MEADOWS PLAZA DEVELOPMENT CORP.
GREENLAWN LAND DEVELOPMENT CORP.
      By   /s/ Christopher McGarry         Name:   Christopher McGarry       
Title:   Vice President and Secretary        S E G STORES, INC.
THE OLD WINE EMPORIUM OF
   WESTPORT, INC.
      By   /s/ Christopher McGarry         Name:   Christopher McGarry       
Title:   Secretary   

-24-



--------------------------------------------------------------------------------



 



            PATHMARK STORES, INC.
      By   /s/ Christopher McGarry         Name:   Christopher McGarry       
Title:   Senior Vice President and       Assistant Secretary        BORMAN’S,
INC. (DBA FARMER JACK)
      By   /s/ Christopher McGarry         Name:   Christopher McGarry       
Title:   Vice President and Assistant       Secretary        MILIK SERVICE
COMPANY, LLC


By Pathmark Stores, Inc., its Manager
      By   /s/ Christopher McGarry         Name:   Christopher McGarry       
Title:   Senior Vice President and       Assistant Secretary        LO-LO
DISCOUNT STORES, INC.
      By   /s/ William Moss         Name:   William Moss        Title:   Vice
President and Treasurer   

-25-



--------------------------------------------------------------------------------



 



     The foregoing Registration Rights Agreement is hereby confirmed and
accepted as of the date first above written:

          BANC OF AMERICA SECURITIES LLC    
 
       
By:
  /s/ John McCusker
 
Name: John McCusker    
 
  Title: Managing Director    

-26-



--------------------------------------------------------------------------------



 



SCHEDULE A
EXHIBIT A
Guarantors

              Name   Jurisdiction of Organization
1.
  Compass Foods, Inc.   Delaware
 
       
2.
  Food Basics, Inc.   Delaware
 
       
3.
  Onpoint, Inc. (f/k/a Hamilton Property I, Inc.)   Delaware
 
       
4.
  Hopelawn Property I, Inc.   Delaware
 
       
5.
  Kohl’s Food Stores, Inc.   Wisconsin
 
       
6.
  The South Dakota Great Atlantic & Pacific Tea Company, Inc.   South Dakota
 
       
7.
  Kwik Save Inc.   Pennsylvania
 
       
8.
  Lo-Lo Discount Stores, Inc.   Texas
 
       
9.
  Montvale Holdings, Inc.   New Jersey
 
       
10.
  Super Fresh Food Markets, Inc.   Delaware
 
       
11.
  North Jersey Properties, Inc. VI   Delaware
 
       
12.
  Super Fresh Food Markets of Maryland, Inc.   Maryland
 
       
13.
  Super Fresh / Sav-A-Center, Inc.   Delaware
 
       
14.
  Super Market Service Corp.   Pennsylvania
 
       
15.
  Super Plus Food Warehouse, Inc.   Delaware
 
       
16.
  Supermarket Distribution Services, Inc.   Delaware
 
       
17.
  2008 Broadway, Inc.   New York
 
       
18.
  The Old Wine Emporium of Westport, Inc.   Connecticut
 
       
19.
  Borman’s, Inc. (d/b/a Farmer Jack)   Delaware

A-1



--------------------------------------------------------------------------------



 



              Name   Jurisdiction of Organization
20.
  BEV, Ltd.   Delaware
 
       
21.
  Farmer Jack’s of Ohio, Inc.   Ohio
 
       
22.
  S E G Stores, Inc.   Delaware
 
       
23.
  Shopwell, Inc. (d/b/a Food Emporium)   Delaware
 
       
24.
  Clay-Park Realty Co., Inc.   New York
 
       
25.
  Amsterdam Trucking Corporation (f/k/a Daitch Crystal Dairies, Inc.)   New York
 
       
26.
  Delaware County Dairies, Inc.   New York
 
       
27.
  Gramatan Foodtown Corp.   New York
 
       
28.
  Shopwell, Inc. (Org in Conn)   Connecticut
 
       
29.
  Shopwell, Inc. (Org in Mass)   Massachusetts
 
       
30.
  Shopwell, Inc. (New Jersey)   New Jersey
 
       
31.
  The Food Emporium, Inc. (Conn)   Connecticut
 
       
32.
  The Food Emporium, Inc. (Delaware)   Delaware
 
       
33.
  The Food Emporium, Inc. (NJ)   New Jersey
 
       
34.
  Tradewell Foods of Conn., Inc.   Connecticut
 
       
35.
  APW Supermarket Corporation   Delaware
 
       
36.
  APW Supermarkets, Inc.   New York
 
       
37.
  Waldbaum, Inc. (d/b/a Waldbaum, Inc. and Food Mart)   New York
 
       
38.
  LBRO Realty, Inc.   New York
 
       
39.
  McLean Avenue Plaza Corp.   New York
 
       
40.
  Spring Lane Produce Corp.   New York
 
       
41.
  The Meadows Plaza Development Corp.   New York

A-2



--------------------------------------------------------------------------------



 



              Name   Jurisdiction of Organization
42.
  Pathmark Stores, Inc.   Delaware
 
       
43.
  AAL Realty Corp.   New York
 
       
44.
  Adbrett Corp.   Delaware
 
       
45.
  Bergen Street Pathmark, Inc.   New Jersey
 
       
46.
  Bridge Stuart Inc.   New York
 
       
47.
  East Brunswick Stuart LLC   Delaware
 
       
48.
  Lancaster Pike Stuart, LLC   Delaware
 
       
49.
  MacDade Boulevard Stuart, LLC   Delaware
 
       
50.
  Milik Service Company, LLC   Virginia
 
       
51.
  Plainbridge LLC   Delaware
 
       
52.
  Supermarkets Oil Company, Inc.   New Jersey
 
       
53.
  Upper Darby Stuart, LLC   Delaware
 
       
54.
  Best Cellars, Inc.   New York
 
       
55.
  Best Cellars Massachusetts, Inc.   Massachusetts
 
       
56.
  Best Cellars VA Inc.   Virginia
 
       
57.
  Grape Finds Licensing Corp.   District of Columbia
 
       
58.
  Grape Finds at Dupont, Inc.   District of Columbia
 
       
59.
  Best Cellars DC Inc.   District of Columbia
 
       
60.
  Best Cellars Licensing Corp.   New York
 
       
61.
  Greenlawn Land Development Corp.   New York

A-3